    Case 19-11235      Doc 37     Filed 05/06/19 Entered 05/06/19 12:49:35          Desc Main
                                    Document     Page 1 of 8


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                     (Eastern Division)


                                                     )
In re:                                               )              Chapter 7
                                                     )
STEFFIAN BRADLEY LIMITED                             )              Case No. 19-11235-JNF
                                                     )
                                Debtor.              )
                                                     )


CHAPTER 7 TRUSTEE’S MOTION FOR ORDER AUTHORIZING PUBLIC AUCTION
    SALE OF TWO AUTOMOBILES CONSTITUTING ESTATE PROPERTY
               [Expedited Approval of Sale Notice Requested]

         Lynne F. Riley, the duly appointed Chapter 7 trustee (the “Trustee”) of the bankruptcy

estate (the “Estate”) of debtor Steffian Bradley Limited (the “Debtor”), hereby moves this Court

pursuant to Section 363(b) of the Bankruptcy Code, Fed. R. Bankr. P. 2002 and 6004, and

MLBR 6004-1, for entry of an order authorizing her to conduct a public auction sale of two

automobiles constituting Estate property, including a 2012 Volvo S60 (the “Volvo”)1 and a

2014 Toyota Venza (the “Toyota”2 and together with the Volvo, the “Vehicles”). Concurrently

herewith, the Trustee has filed a motion seeking authority to employ Paul E. Saperstein Co.,

Inc. (the “Auctioneer”) to conduct a public auction of the Vehicles. The Trustee in consultation

with the Auctioneer has determined that a public auction sale (the “Public Auction”) is the best

way to obtain the highest and best price for the Vehicles, and currently intends to conduct the

Public Auction on Thursday, June 13, 2019. The Trustee seeks approval on an expedited basis

without a hearing pursuant to MLBR 9013-1(e) and (g)(1)(B) of the form of Notice of

Intended Public Auction sale and the date of the Public Auction, setting a date for hearing on


1
    VIN #YV1RH592272624215
2
    VIN #4T3BA3BB5EU055682
  Case 19-11235        Doc 37     Filed 05/06/19 Entered 05/06/19 12:49:35             Desc Main
                                    Document     Page 2 of 8


this Motion ahead of the Public Auction, and appropriate deadlines for objections to the sale

or other responses to the Motion. In further support of this Application, the Trustee states as

follows:

                                            Background

       1.      The Debtor filed its Chapter 7 petition on April 12, 2019, and the Trustee was

appointed on April 15, 2019. The Debtor is a Boston architectural firm that at the time of

ceasing business operations shortly before its bankruptcy filing had over 100 projects in process,

many of which involve ongoing building construction or renovation.

       2.      Since her appointment, the Trustee and her counsel have undertaken an initial

evaluation of the Debtor’s assets, liabilities, and former business operations. The Trustee has not

operated, and will not seek authority to operate, the business formerly conducted by the Debtor.

Consequently, the Trustee seeks to liquidate Estate property having expected value to the Estate

above the expected costs of liquidation. To that end, the Trustee concurrently herewith has filed

a motion seeking authority to employ the Auctioneer (i) to assist the Trustee’s evaluation of

Estate property value and liquidation costs, (ii) to assist the Trustee’s preservation and

safekeeping of Estate property pending its sale or other disposition, and (iii) to conduct one or

more auction sales of Estate property pursuant to one or more Sale Motions. Among the reasons

the Trustee seeks to employ the Auctioneer is the Auctioneer’s substantial experience in selling

assets such as the Vehicles, as well as its ability to arrange for possession, transportation, and

storage of the Vehicles in a bonded, secure location.




                                                  2
  Case 19-11235        Doc 37     Filed 05/06/19 Entered 05/06/19 12:49:35             Desc Main
                                    Document     Page 3 of 8


       3.      On April 23, 2019, the Auctioneer arranged for the towing of the Vehicles from

the Debtor’s Boston office and their storage pending a determination regarding their sale or other

disposition.

       4.      The Debtor’s schedules of assets and liabilities disclose the “Kelly Blue Book”

value of the Volvo as $5,200 and the Toyota as $13,300. [Doc. No. 28, at p. 4] Based on the

certificates of title in her possession, the Trustee believes that the Vehicles are unencumbered by

any valid, perfected lien or security interest. Neither of the two secured creditors that the Debtor

has scheduled as holding “all asset liens” (Eastern Bank and Massachusetts Capital Resource

Company [Doc. No. 28, at p. 9]) are listed on the certificates of title as holding an interest in

either Vehicle, as would be necessary to perfect a security interest in the Vehicles under

Massachusetts law.

                          Proposed Public Auction Notice and Terms

       5.      Pursuant to Section 363 of the Bankruptcy Code, Fed. R. Bankr. P. 2002 and

6004, and MLBR 6004-1, the Trustee requests authorization to conduct the Public Auction sale

of the Vehicles.

       6.      The Trustee believes that the Vehicles have value and will attract a significant

number of interested bidders. Upon consultation with the Auctioneer, the Trustee has determined

to conduct a Public Auction sale on Thursday, June 13, 2019 at the Auctioneer’s Holbrook,

Massachusetts location. This date was selected to give the Auctioneer sufficient time to market

the Vehicles and generate interest in the Public Auction. The Auctioneer’s facility will

accommodate the Auction Sale, providing indoor and outdoor space to display the Vehicles, and

for the Vehicles to be auctioned off in turn.




                                                  3
    Case 19-11235         Doc 37       Filed 05/06/19 Entered 05/06/19 12:49:35                       Desc Main
                                         Document     Page 4 of 8


         7.       The Trustee proposes that the Public Auction of the Vehicles shall occur on the

terms and conditions set forth in this motion and in the proposed Notice of Intended Public

Auction Sale of Personal Property (the “Sale Notice”) filed contemporaneously herewith and

attached hereto as Exhibit A.3

         8.       The Trustee seeks approval of the following additional terms of the Public

Auction sale:

         a.       The Trustee reserves the right prior to the Public Auction to enter into an
                  agreement for the disposition of any one or more of the Vehicles and to sell
                  individual Vehicles by private sale subject to Court approval.
         b.       The Trustee reserves the right to reject, in her sole discretion, any and all bids for
                  all or a portion of the Vehicles.
         c.       The Trustee may, in her sole discretion, offer the Vehicles for sale in the entirety, in
                  lots of various combinations, and in individual lots.
         d.       To the extent that the Trustee does not consummate a sale to highest bidder for
                  any one or more of the Vehicles for any reason, the Trustee may sell such
                  Vehicle(s) to the second highest bidder(s) for the Vehicles in her discretion.
         e.       The Trustee, in consultation with the Auctioneer, at or before the Public Auction,
                  may impose such other and additional terms and conditions as she determines to
                  be in the best interests of the Trustee, the estate, its creditors and other parties in
                  interest.
         f.       Additional terms may be announced by the Auctioneer at the time of the Public
                  Auction.
         g.       The Court may modify the method of sale set forth herein at or prior to the
                  hearing on the proposed sale.




3
 After obtaining dates for a hearing on this Motion, and a deadline for responses thereto, the Trustee will serve the
Sale Notice as proposed herein.



                                                          4
  Case 19-11235        Doc 37     Filed 05/06/19 Entered 05/06/19 12:49:35              Desc Main
                                    Document     Page 5 of 8


                   Sale Free and Clear of Liens, Claims, and Encumbrances

       9.      Pursuant to Section 363(f) of the Bankruptcy Code, the Trustee seeks authority to

sell the Vehicles free and clear of all liens, claims, and encumbrances, with any and all such

liens, claims, and encumbrances to attach to the proceeds of sale of a particular Vehicle with the

same validity, priority and enforceability as existed prior to its sale. As noted, the Trustee

believes that no entity holds a valid and perfected lien or security interest in either Vehicle.

                          Proposed Compensation to the Auctioneer

       10.     For the Auctioneer’s conduct of the Public Auction and related services, the

Trustee and the Auctioneer have agreed to the following compensation and expense

reimbursement, which is consistent with MLBR 6004(d)(8)(B):

       a.      For any of the Vehicles sold by Public Auction, the Auctioneer will request
               compensation that will not exceed 10% of the first $100,000 or part thereof
               realized from the Public Auction of the Vehicles; 4% of the next $400,000 or part
               thereof; and 3% of the balance, excluding expenses and labor.
       b.      If any of the Vehicles are sold by private sale, then the Auctioneer will request
               compensation that will not exceed 4% of the sale proceeds.
       c.      For any sale, the Auctioneer will also be paid for labor engaged in set-up, staging,
               and related needs, at a rate of $200 per person per day.
       d.      The Auctioneer will be paid or reimbursed for (i) actual towing charges not to
               exceed $400 for both Vehicles and (ii) storage and insurance at the rate of $8.00
               per day per Vehicle, not to exceed an aggregate $300 per Vehicle for all storage
               and insurance charges.
       e.      The Auctioneer will be reimbursed at cost for the expenses of appropriate
               advertising of the Vehicles and the Public Auction, including through media and
               internet publication of sale notices and/or through mailing and e-mailing of sale




                                                  5
    Case 19-11235         Doc 37      Filed 05/06/19 Entered 05/06/19 12:49:35                     Desc Main
                                        Document     Page 6 of 8


                 notices to targeted prospective bidders. The Auctioneer anticipates that
                 advertising costs will not exceed $1,000.


        11.      For the convenience of potential bidders and to encourage maximum participation

in the Public Auction, the Auctioneer intends to accept credit card payments from potential

purchasers, subject to the addition of a four percent (4%) processing fee added to the high bid of

any bidder paying by credit card. This fee is designed to reimburse the Auctioneer for its out-of-

pocket costs incurred in accepting credit card payments. The Auctioneer customarily charges this

credit card fee when accepting credit card payments at auctions such as the one proposed herein,

and as such, based upon her consultation with the Auctioneer, the Trustee believes that the

additional fee added to the high bid will not deter any bidders.

        12.      Upon completion of the sale, the Auctioneer will submit an application seeking

compensation for services rendered and reimbursement of expenses incurred in connection with

the sale of the Vehicles, including an itemization of costs.4 The Auctioneer understands that

compensation and expense reimbursement is subject to Court approval.

        13.      These compensation terms are consistent with the compensation provisions of

MLBR 6004(d)(8)(B), and should be approved.

                                                     Notice

        14.      This Motion and the proposed Sale Notice have been served upon the United States

Trustee, counsel to the Debtor , all parties who may assert an interest in any Vehicle (including

Eastern Bank and Massachusetts Capital Resource Company), and all parties who have requested

notice in this case (the “Notice Parties”). Once the Trustee has been provided with an objection
4
 The Auctioneer will include in its application a request for reimbursement of the towing and storage charges
outlined above.



                                                         6
  Case 19-11235          Doc 37    Filed 05/06/19 Entered 05/06/19 12:49:35                   Desc Main
                                     Document     Page 7 of 8


deadline and a hearing date, the Sale Notice will be completed and served upon the Notice Parties and

all parties that have been identified by the Trustee as potential bidders for the Vehicles.

                                               Conclusion

        WHEREFORE, for the reasons set forth above, the Trustee requests that this Court: (i)

grant the interim relief sought by this Motion, on an expedited basis without hearing, by

approving the form of the Sale Notice attached as Exhibit A and by setting dates for the hearing

on this Motion and for the deadline for the filing of any objections to this Motion, which dates

will be inserted into the Sale Notice before its service and publication; and (ii) enter an order

granting this Motion, approving the sale of the Vehicles free and clear of liens, claims, and

encumbrances, with such liens, claims, and encumbrances (if any) to attach to the proceeds of the

relevant Vehicle. A proposed order granting the final, substantive relief sought by this Motion is

attached as Exhibit B.


Dated: May 6, 2019                                       Lynne F. Riley, Chapter 7 Trustee
                                                         By her attorneys,


                                                         /s/ A. Davis Whitesell
                                                         Lynne F. Riley, BBO# 561965
                                                         A. Davis Whitesell, BBO# 551462
                                                         Casner & Edwards, LLP
                                                         303 Congress Street
                                                         Boston, MA 02210
                                                         Tel: 617-426-5900
                                                         Email: whitesell@casneredwards.com




                                                     7
  Case 19-11235       Doc 37     Filed 05/06/19 Entered 05/06/19 12:49:35             Desc Main
                                   Document     Page 8 of 8


                                 CERTIFICATE OF SERVICE

        I, A. Davis Whitesell, hereby certify that on this 6th day of May 2019, I caused the
foregoing Chapter 7 Trustee’s Motion for Order Authorizing Public Auction Sale of Two
Automobiles Constituting Estate Property to be served via the Court’s ECF system on all
registered users in this case, including counsel to each of the United States Trustee, the Debtor,
and Eastern Bank, and by U.S. first class mail to the following entities at their listed addresses:

       Massachusetts Capital Resource Company
       Attn: Legal Dept.
       420 Boylston Street
       Boston, MA 02116

       Kevin J McEleney
       Updike, Kelly & Spellacy, P.C.
       100 Pearl Street
       P.O. Box 231277
       Hartford, CT 06123-1277

Dated: May 6, 2019                                    /s/ A. Davis Whitesell
                                                      A. Davis Whitesell, BBO# 551462
                                                      Casner & Edwards, LLP
                                                      303 Congress Street
                                                      Boston, MA 02210
                                                      Tel: 617-426-5900
                                                      Email: whitesell@casneredwards.com
